
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.53



FRESH CHOICE, INC.

2002 HOME OFFICE INCENTIVE PLAN

Purpose:    To reward Home Office management for accomplishments resulting in
targeted year-end profit for the Company.

Eligibility:    Officers and Department Managers designated as Directors of the
Company who are actively employed by Fresh Choice on December 31, 2001. Those
hired after December 31, 2001 may participate at a pro-rated amount unless other
arrangements have been made. Participants must be employed by Fresh Choice on
the date final incentive pay calculations are completed; incentive pay is not
earned until that date. Participants are only eligible to receive incentive pay
if the Company achieves 90% or more of Plan. See attached schedule. The 2002
targets include the expense of this program.

Plan Year:    The plan begins on December 31, 2001 and ends on December 29,
2002.

Incentive Pay Available:    The incentive pay available is a percentage of the
participant's base salary as of December 31, 2001 at Plan plus 20% of before tax
earnings above plan. The pool is allocated among the designated participants
based on a predetermined percentage amount. See attached schedule. Actual bonus
paid is interpolated according to actual results.

Distribution of Incentive Pay:    Incentive pay will be paid as soon as
practical after year end financials are audited and provided that the Company
met or exceeded defined levels of performance.

Plan Intent:    Fresh Choice intends to maintain the plan under the terms listed
above. However, Fresh Choice reserves the right to modify or terminate the plan
at any time.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.53



FRESH CHOICE, INC. 2002 HOME OFFICE INCENTIVE PLAN
